PER CURIAM.
We accepted jurisdiction to review Porr v. State Farm Mutual Automobile Insurance Company, 452 So.2d 93 (Fla. 1st DCA 1984) pending our review of Curtin v. State Farm Mutual Automobile Insurance Company, 449 So.2d 293 (Fla. 5th DCA 1984) which was relied upon by the district court below. We recently dismissed the petition for review in Curtin. State Farm Mutual Insurance Company v. Curtin, 496 So.2d 815 (Fla.1986). Finding no conflict to support this Court’s jurisdiction, the petitions for review of both Porr and State Farm are dismissed.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, EHRLICH, SHAW and BARKETT, JJ., concur.
OVERTON, J., dissents.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT. SEE FLA.R.APP.P. 9.330(d).